MOLLISON, Judge
(concurring):
I write to note my approach to the disposition of the jurisdictional issue because I believe the Fitzpatrick analysis has been overtaken and simplified by Poole. The appellant was lawfully called to active duty in the U.S. Marine Corps Reserve and had never been released from active duty. Therefore, he was subject to the Uniform Code of Military Justice. Article 2(a)(1), (c), UCMJ, 10 U.S.C. § 802(a)(1), (c); United States v. Ernest, 32 M.J. 135 (C.M.A. 1991); Poole, 30 M.J. at 151; United States v. Cline, 29 M.J. 83 (C.M.A.1989), cert. denied, 493 U.S. 1045, 110 S.Ct. 842, 107 L.Ed.2d 837 (1990). Were an analysis of the circumstances of his extension necessary, and I believe it is not, the fact is the appellant was ordered extended on active duty and consented to same notwithstanding the apparent absence of a formal extension agreement or reenlistment contract.
*724[[Image here]]
PROSECUTION EXHIBIT -for idenlifiumluu 2
[[Image here]]